Citation Nr: 0319254	
Decision Date: 08/07/03    Archive Date: 08/13/03

DOCKET NO.  00-03 683	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.	Entitlement to an increased evaluation for arthritis of 
the right knee, currently evaluated as 0 percent 
disabling.

2.  Entitlement to service connection for rheumatoid 
arthritis of the left knee.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Robert C. Scharnberger, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1942 to February 
1945.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from April 1999 and December 1999 rating 
decisions of the Portland, Oregon, Department of Veterans 
Affairs (VA) Regional Office (RO).

The veteran testified at a personal hearing on December 11, 
2002 before the undersigned Acting Veterans Law Judge and a 
copy of the transcript of that hearing has been associated 
with the record on appeal.


REMAND

As an initial matter, the Board notes that a significant 
change in the law occurred during the pendency of this appeal 
when, on November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq. (West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2002).  This law eliminated the concept 
of a well-grounded claim, redefined the obligations of VA 
with respect to the duty to assist, and imposed on VA certain 
notification requirements.  VA has a duty to notify the 
appellant of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. § 3.159(b) (2002).  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding that 
both the statute, 38 U.S.C. § 5103(a), and the regulation, 
38 C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).  VA also has a duty to assist the appellant in 
obtaining evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2002).  

Review of the claims file reveals that the veteran's claims 
were denied by the RO in April 1999 and December 1999.  
Subsequently, the RO issued Statements of the Case (SOC) 
dated in December 1999 and May 2000 and Supplemental 
Statements of the Case (SSOCs) dated in December 2001 and 
June 2002.  The SOCs and SSOCs discussed the RO's 
conclusions, indicated what evidence had been obtained, and 
provided reasons and bases for the decision.  The Board notes 
that the VCAA requires that the appellant be informed what 
evidence would be necessary to grant the claim and what 
actions the RO will take and what actions the appellant must 
take.  VA has not provided this notice to the appellant.  The 
appellant has been informed of the provisions of the VCAA in 
the June 2002 SSOC, but has not been specifically informed as 
to what actions he needs to take and what actions the RO will 
take on his claim, nor has he been specifically informed as 
to what evidence would be necessary in order to grant his 
claims.  Therefore, the case must be remanded to provide the 
veteran the appropriate notice.

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain evidence that must be 
obtained to comply with the VCAA and the duty to assist.  
However, it is the RO's responsibility to ensure that all 
appropriate development is undertaken in this case.  The 
evidence suggests that the veteran has been receiving 
treatment from the VA Medical Center in Boise, Idaho.  The RO 
should obtain any treatment records from this facility since 
November 2000.  This should include all treatment for 
rheumatoid arthritis, all treatment for his right or left 
knee disability, and all X-rays or other tests performed.  
Decisions of the Board must be based on all of the evidence 
that is known to be available.  38 U.S.C.A. § 5103(A) (West 
2002).  The duty to assist particularly applies to relevant 
evidence known to be in the possession of the Federal 
Government, such as VA records.  Murphy v. Derwinski, 1 Vet. 
App. 78 (1990); Counts v. Brown, 6 Vet. App. 473 (1994).  
Therefore, the RO should obtain copies of all medical records 
from the VA Medical Center in Boise, Idaho.  If the records 
are unavailable, the RO should seek confirmation of that 
fact.

The veteran was last provided a VA examination for his 
service-connected right knee disability in October 1999 and 
even then the examination was more focused on diagnosing the 
exact disability, rather than determining the extent of the 
current disability.  This examination was almost 4 years ago.  
The veteran should be provided a more current VA examination 
in order to determine the extent of his disability due to 
arthritis of the right knee.  The Court has held that the 
"fulfillment of the statutory duty to assist . . . includes 
the conduct of a thorough and contemporaneous medical 
examination . . . so that the evaluation of the claimed 
disability will be a fully informed one."  Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991); Allday v. Brown, 7 
Vet. App. 517, 526 (1995) (citing Suttman v. Brown, 5 Vet. 
App. 127, 138 (1993) (duty to assist includes providing the 
veteran a thorough and contemporaneous medical examination 
when needed)).  

A remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the VCAA, 
to obtain additional VA treatment records, and to provide the 
veteran a current VA examination for his service-connected 
right knee disability.  Accordingly, the Board finds that the 
case must be remanded to the RO for the following action:

1.	The RO must review the claims file and 
ensure that all notification and 
development action required by the VCAA 
are fully complied with and satisfied.  
See 38 U.S.C.A. §§ 5102, 5103 and 5103A 
(West 2002); 38 C.F.R. § 3.159 (2002).  
Particularly, the RO must notify the 
appellant of the applicable provisions 
of the VCAA, including what evidence is 
needed to support his claims, what 
evidence VA will develop, and what 
evidence the appellant must furnish.  

2.	The RO should contact the veteran to 
obtain the names and addresses of all 
medical care providers who have treated 
the veteran for his arthritis of the 
right knee or his rheumatoid arthritis 
of the left knee.  The RO should obtain 
records from the medical care providers 
listed by the veteran.  

3.	The RO should also obtain the veteran's 
medical records from the VA Medical 
Center in Boise, Idaho dated from 
November 2000 to the present.  The RO 
should request all notes, discharge 
summaries, consults, medications, 
procedures, and problem list.

4.	Make arrangements with the appropriate 
VA medical facility for the veteran to 
be afforded an examination of his 
knees.  The claims folder should be 
made available to the examiner for 
review before examination.  Any 
additional X-rays or other tests or 
studies which the examiner deems 
appropriate should be done and the 
results discussed in the final report.  

a.  The examiner should conduct range 
of motion testing, stability testing, 
and all other appropriate testing 
including X-rays if needed.  
Additionally, the examiner is 
requested to offer an opinion as to 
the functional limitation caused by 
pain in the veteran's right knee, 
including during flare-ups.   The 
examiner should describe any 
anatomical changes or functional loss, 
including the inability to perform 
normal working movements with normal 
strength, speed, coordination, and 
endurance.  The examiner should 
specify any functional loss due to 
pain or weakness and document all 
objective evidence of these symptoms.  
The examiner is requested to provide 
an opinion as to the degree of 
functional loss likely to result from 
a flare-up of symptoms or on extended 
use and to not limit an evaluation to 
a point in time when the symptoms are 
quiescent.  See, 38 C.F.R. §§ 4.40, 
4.45, 4.59 (2002).  See also DeLuca v. 
Brown, 8 Vet.App. 202, at 204-206, 208 
(1995).  The examiner should also 
document, to the extent possible, the 
frequency and duration of exacerbation 
of symptoms.  A complete rationale for 
the opinions given should be provided.
b.  The examiner should express an 
opinion as to whether it is as likely 
as not that rheumatoid arthritis began 
in service.  
5.	Thereafter, the RO should readjudicate 
this claim.  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative, if any, 
should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations 
considered pertinent to the issue 
currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Subsequently, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  No action is required of the veteran 
until he is notified by the RO.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	CLIFFORD R. OLSON
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




